UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7291


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LOXLY JOHNSON, a/k/a Desmond Williams,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:10-cr-00799-CCB-1; 1:15-cv-01995-CCB)


Submitted: January 21, 2020                                       Decided: January 24, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Loxly Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Loxly Johnson seeks to appeal an order reassigning his case to a different district

court judge. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2018), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Johnson seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2